Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Non-Final Office Action.  Claims 1-4, 6-11, 13-18, and 20-23 are pending in this application and have been rejected below.      

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.

Applicant’s Amendments
Applicant’s amendments are acknowledged. 

Objection
	In the independent claims, the 11th limitation recites, 
“and updating, by the one or more computer processors, a passenger ledger of the second vehicle according to the data of the passengers exiting the second vehicle at the first drop-off location and the passenger data retrieved from the first queue”  
“The first queue” is recited in the 8th Limitation and pertains to the first vehicle.  Examiner believes Applicant intended to recite “a second queue” or to exclude, “and the passenger data retrieved from the first queue,” pertaining to the second vehicle.  Appropriate correction is required. 

Response to Arguments
Applicant’s arguments with respect to the 101 Rejection have been fully considered but are moot and/or not persuasive.
With respect to the newly added limitations, Applicant argues: 

    PNG
    media_image1.png
    295
    790
    media_image1.png
    Greyscale

Examiner responds the authenticating is simply a “decision” that further describe mental processes, and is currently not integrated with accepting the system-provided marker.  In addition, the “accepting” does not describe how the accepting occurs. 
Examiner suggests integrating the authentication with the accepting through the scanning or smart phone - 0038(bottom) of Applicant’s Spec:    “In an embodiment, a boarding or departing passenger provides a system provided marker, such as a barcode, QR code, or other marker, to the taxi driver using a device such as a smart phone. The driver uses a scanner built into the taxi, or the driver's smart phone to accept the marker, the system can authenticate the taxi to the passenger and the passenger to the taxi and record the boarding/departure of the passenger by updating appropriate ledger entries.” 
Applicant’s arguments with respect to Brahme have been fully considered but are moot and/or not persuasive in view of reevaluation of Brahme in view of new reference Kumar (See Updated 103 Rejection Below).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-4, 6-11, 13-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, Claims 1-4, 6-11, 13-18, and 20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, Claims 1-4, 6-11, 13-18, and 20-23 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea. Claim 1, 8, and 15 includes limitations reciting functionality for managing vehicles associated with ridesharing, including:
 defining a geographic area…receiving passenger data… recording passenger data in one or more queues… sending information to a first vehicle… extracting passenger data…accepting a system provided marker…providing a first queue…retrieving passenger data from the first queue…updating a passenger ledger… sending information to a second vehicle…extracting passenger data…updating a passenger ledger… authenticating the passenger data…
which is an abstract idea reasonably categorized as Certain methods of organizing human activity because the managing the vehicles facilitates ride-sharing which manages personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).    Examiner notes the defining…accepting… authenticating… are all “decisions” that further describe mental processes.    Examiner notes the “accepting” does not describe how the accepting occurs.  In addition, the “system provided” marker- is merely descriptive of the marker.   
Similarly, claims 2-4, 6-7, 9-12, 14, 16-18, and 20-23 further recite abstract concepts that further narrow the abstract idea by describing certain methods of organizing human activity and mental processes; specifically, determining a first vehicle (Claim 2) calculating queue lengths (Claim 3), retrieving passenger data (Claim 6), signaling using at least one of audible and visual markers (Claim 7)   
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claim 1, 8 and 15 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include at least computer systems, storage devices, instructions, computer processors.   When considered in view of the claim as a whole, Examiner submits that the additional elements are not additional elements that integrate the abstract idea into a practical application because, in view of 0016, Figure 1 of Applicant’s Specification these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  
Examiner further notes transmitting over a network and updating amount to insignificant extrasolution data gathering/storing activities to the judicial exception.  
As a result, claims 1, 8 and 15 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-3, 6-7, 9-10, 12, 14, 16-17 do not include further additional elements beyond those recited with respect to claim 1, 8, and 15.   The use of the distributed ledger to record passenger data (Claim 4, 11,18), and the common ledger comprising blockchain technology (Claim 21) generally link the use of the abstract idea to a particular technological environment or field of use.  In addition, any transmitting over a network and updating are mere data gathering/data exchange and amount to insignificant extrasolution data gathering/storing activities to the judicial exception.   
The “recording…by updating ledger entries of the common ledger”(Claim 22-23) also amount to insignificant extrasolution data gathering/storing activities to the judicial exception.   As a result, Claims 2-4, 6-7, 9-12, 14, 16-18, and 20-23 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1. 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. As noted above, claim claim 1, 8, and 15. includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include at least computer systems, storage devices, instructions, computer processors.  Examiner submits that the additional elements do not amount to significantly more than the abstract idea because, in view of 0016, Figure 1 of Applicant’s Specification these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.   Examiner further notes transmitting over a network and updating are equivalent to receiving/transmitting data and are well-understood routine and conventional which do not provide significantly more to the abstract idea (See MPEP 2106.05(d))   Further, looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements individually. As a result, claims 1 8 and 15 do not include additional elements amounting to significantly more than the abstract idea under Step 2B. 
As noted above, Claims 2-3, 6-7, 9-10, 12, 14, 16-17 do not include further additional elements beyond those recited with respect to claim 1, 8, and 15. 
With respect to the use of the distributed ledger to record passenger data (Claim 4, 11,18), the common ledger comprising blockchain technology (Claim 21), and “recording…by updating ledger entries of the common ledger”(Claim 22-23), 
any transmitting and updating are mere data gathering/data exchange and amount to insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)); In addition, receiving/transmitting data and are well-understood routine and conventional which do not provide significantly more to the abstract idea (See MPEP 2106.05(d)).  As a result, Claims 2-3, 6-7, 9-12, 14, 16-18, and 20-23 do not include additional elements amounting to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1 8 and 15. 
Accordingly, Claims 2-4, 6-7, 9-12, 14, 16-18, and 20-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Examiner suggests integrating the authentication with the accepting through the scanning or smart phone - 0038(bottom) of Applicant’s Spec:    “In an embodiment, a boarding or departing passenger provides a system provided marker, such as a barcode, QR code, or other marker, to the taxi driver using a device such as a smart phone. The driver uses a scanner built into the taxi, or the driver's smart phone to accept the marker, the system can authenticate the taxi to the passenger and the passenger to the taxi and record the boarding/departure of the passenger by updating appropriate ledger entries.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brahme (2015/0254581) in view of O’Mahony (2017/0227370) in view of Lecouturier (2004/0158483) in view of Kumar (2020/0334652)

Regarding Claim 1, Brahme discloses:
A computer implemented method for managing vehicles comprising (0110-0111):
defining a geographic area as adjacent sub-geographic areas (Figures 2-3, 0094- each of the areas enclosed by roads (sub-geographic areas) within a “road network” (geographic area)) 
receiving, by one or more computer systems, passenger data comprising pick-up and drop-off location data of passengers; the pick-up and drop-off location data associated with different sub-geographic regions (0098(bottom) - A rider 80 seeking a ride can search using the Rider Mobile App 85 and find the driver trip as a match if the origin of the rider 80 is near a stop that is in the ordered set of stops representing the driver's trip and the destination of the rider 80 is near a subsequent stop that is in the ordered set of stops representing the driver's trip.
[0102] FIG. 7 is a flowchart of a process 700 used by riders to search for 
driver trips in progress that match their trip requirements.  A rider 80 can 
search for matching driver trips using the Rider Mobile App 85 in step 701.  
The rider 80 provides the desired origin that may be the current location of 
the rider 80 and the desired destination.  The origin and destination are 
geocoded into Latitude and Longitude coordinates and the Rider Mobile App 85 
requests the rideshare system to search for driver trips that are about to 
start and those in progress where the driver trip has a stop that is near the 
origin of the rider 80 and the driver trip has a subsequent stop that is near 
the destination of the rider 80 in step 703.  For example, the rideshare system 
could return all driver trips that are in progress that have a stop that is 
within half a mile of the origin of the rider 80 and a subsequent stop that is 
within half a mile of the destination of the rider 80.
 Based on Figures 2-3 –S1 or S2 are interpreted to be the pick up location; S3 or S4 are interpreted to be the drop-off location (associated with a different sub-geographic region))  
recording, by the one or more computer systems, the passenger data in one or more queues corresponding to one or more pick-up locations of the pick-up location data; (0102(middle) - The rider 80 can choose whether to book the ride on the matched driver trip and thus reserve the seat on a first come, first serve basis;
sending, by the one or more computer systems, information associated with a first pick- up location to a first vehicle; (0046 - Drivers have information about the rider giving drivers control and the ability to accept ride requests or decline ride requests they receive from the rider.
0102(middle) - If the rider 80 books the ride, the system sends out a notification to the driver 10 informing the driver 10 of the ride that was booked)
the first vehicle located in a sub- geographic region including the first pick-up location and the first drop-off location; (0102- driver trips in progress;
0045- 9) Riders can check if driver trips that can meet their travel requirement are in progress and only choose to go to the rideshare stop if such 
trips are in progress.  Thus there is no wasted effort on the part of a rider 
where they would go to a rideshare stop but not find any ride;
Based on Figures 2-3 –a driver is interpreted to be before S1 or S2 - with S1 or S2 (the first pick-up location) and S3 or S4 (the first drop off location) in the same geographic region)
in response to the first vehicle arriving at the first pick-up location, extracting, by the one or more computer systems, the passenger data of passengers exiting the first vehicle at the first pick-up location; and accepting, by the one or more computer processors, a system provided marker from a passenger  (0099 - Upon arrival at the next stop in step 609, 611, riders disembarking at the stop record their drop-off using the rider smart card 90 on the driver smart phone 20 running the Driver Mobile App 15 in step 613.  The current stop is marked as the drop-off stop for riders who are dropped-off.  If the rider's account is configured for sending tracking notifications, the rideshare system sends tracking notifications to third parties configured by the rider 80 that contain information including driver information, vehicle information, time and location of the drop-off.  By requiring the rider smart card 90 to be used with the driver smart phone 20 for recording the drop-off, and by using the current location and time from the driver smart phone, the system receives a confirmation from both parties, the rider 80 and the driver 10, about the drop-off location and time.)
providing a first queue corresponding to the first pick-up location according to a capacity of the first vehicle (0102(middle), 0100(middle) –stored reservations of riders who booked on a first-come first-serve basis; 
Examiner notes 0100 and Figure 6 (621) suggests the queue of reservations is “according to a capacity of the vehicle” because those who booked “can board”; the only possibility after the boarding are “no additional empty seats” or “additional empty seats”)   
retrieving, by the one or more computer systems, passenger data corresponding to the first queue corresponding to the first pick-up location according to a capacity of the first vehicle; (0100 - …If the current stop is not the last stop, the loop continues to step 621.  Riders who are at the stop who have booked their ride on that driver trip can board the driver vehicle 30 in step 621.  The pickup for riders who board the vehicle 30 is recorded using the rider smart card 90 on the driver smart phone 20 running the Driver Mobile App 15…. By requiring the rider smart card 90 to be used with the driver smart phone 20 for recording the pickup, and by using the location and time from the driver smart phone, the system receives a confirmation from both parties, the rider 80 and the driver 10, about the pickup location and time.  The current stop is marked as the pickup stop for riders who are picked up.; 0102(middle) – smart phone has boarding pass
Examiner notes 0100 and Figure 6 (621) suggests the queue of reservations is “according to a capacity of the vehicle” because those who booked “can board”; the only possibility after the boarding are “no additional empty seats” or “additional empty seats”)
updating, by the one or more computer processors, a passenger record of the first vehicle according to the data of the passengers exiting the first vehicle at the first pick-up location and the passenger data retrieved and of the first queue. (0100, 0105 -  In one embodiment, rider pickup and drop-off information is recorded by 
the driver 10 on the driver smart phone 20 using the Driver Mobile App 15.  
Riders who are at the stop who have booked their ride on that driver trip can 
board the vehicle in step 621.  The pickup for riders who board the vehicle 30 
is recorded by the driver 10 on the driver smart phone 20 using the Driver 
Mobile App 15.  The disembarkation of riders at the stop is recorded as their 
drop-off by the driver 10 on the driver smart phone 20 running the Driver 
Mobile App 15 in step 613.)
	Brahme does not explicitly state the following limitations: Kumar, in analogous art, discloses: 
retrieving, by the one or more computer systems, passenger data from a first queue corresponding to the first pick-up location according to a capacity of the first vehicle;  [0050] FIG. 3 illustrates a messaging diagram of a transport event management system, according to example embodiments. Referring to FIG. 3, the system 300 includes a vehicle 310 which includes a communication device that communicates with a management server 320 to receive transport vehicle event assignments 312. Once a vehicle and upcoming event are identified, the vehicle profile of the vehicle/owner, the occupants which are candidates to participate in the event, etc., are retrieved and identified 314. (queue)
updating, by the one or more computer processors, a passenger ledger of the first vehicle according to the data of the passengers exiting the first vehicle at the first pick-up location and the passenger data retrieved from the first queue. (0050-…The initial responsibility value can be created which can then be adjusted into fractional responsibilities 324 for each occupant depending on their distance traveled, sub-events selected/not selected, etc. Certain fractional responsibility values can then be assigned to each occupant 326 and any updates to those values can be recalculated. Once a final value is identified, a final set of responsibility values are distributed to each occupant profile managed by the server 320. An updated blockchain transaction may be created and committed to a blockchain 330 for record keeping purposes.   
 [0031] A ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain…. 
0039(bottom) - The shared ledger logs the transferred data in the form of transactions 162 for subsequent audits and other interested parties seeking to identify the transaction validity and confirm the existence of a particular vehicle events.
0061, Figure 5- The transaction module 520 may record information, such as parties, credits, service descriptions, date, time, location, results, notifications, unexpected events, etc. Those transactions in the transaction module 520 may be replicated into a blockchain 530 which is managed by a remote server and/or remote blockchain peers, among which the vehicle itself may represent a blockchain member and/or blockchain peer.  
Figure 1B (162)-Blockchain Transaction Data;  Figure 1C (182 184 186);   
Examiner notes the ledger would include every blockchain transaction- a first transaction from data of passengers exiting the vehicle and a second transaction for data retrieved from the first queue)    It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brahme’s record to include Kumar’s ledger, increasing record-keeping, assisting “subsequent audits and other interested parties seeking to identify the transaction validity and confirm the existence of a particular vehicle events” (0039(bottom)), ensuring costs and other responsibilities are delegated to the proper user/occupant” (0003, 0041, 0050) 
Brahme further discloses: sending, by the one or more computer systems, information associated with the first drop- off location and a second drop-off location to a vehicle, (0102(middle) - If the rider 80 books the ride, the system sends out a notification to the driver 10 informing the driver 10 of the ride that was booked 
Examiner interprets the following to mean a rider is using the system while going to and from work
0109-employers providing incentives for carpooling; 0002-employees achieve higher productivity with carpooling; 
0010-A driver who is a typical commuter, who offers real-time rideshare on the way to work and on the way back from work, is unable to predict the time and distance associated with the trip to work and the trip back from work.  In other words, the driver is unable to predict when the driver reaches work and when the 
driver reaches home.  
[0043] 7) The rideshare system stores driver trips as an ordered set of 
stops and does not require the home address or the work address of the driver 
or the rider.  This removes privacy concerns users have about usage of their 
home or work address).
0046 - Drivers have information about the rider giving drivers control and the ability to accept ride requests or decline ride requests they receive from the rider.)
the vehicle located in a sub-geographic region including the first drop-up location and the second drop-off location; (0102- driver trips in progress;
0045- 9) Riders can check if driver trips that can meet their travel requirement are in progress and only choose to go to the rideshare stop if such 
trips are in progress.  Thus there is no wasted effort on the part of a rider 
where they would go to a rideshare stop but not find any ride.;
Based on Figures 2-3 –a driver is interpreted to be at S4 or S3 (commuting home from work)- with S4 or S3 (the first drop off location) and S2 or S1 (the second drop off location) in the same geographic region)
in response to the vehicle arriving at the first drop-off location, extracting, by the one or more computer systems, the passenger data of passengers exiting the vehicle at the first drop-off location; (0099 - Upon arrival at the next stop in step 609, 611, riders disembarking at the stop record their drop-off using the rider smart card 90 on the driver smart phone 20 running the Driver Mobile App 15 in step 613.  The current stop is marked as the drop-off stop for riders who are dropped-off.  If the rider's account is configured for sending tracking notifications, the rideshare system sends tracking notifications to third parties configured by the rider 80 that contain information including driver information, vehicle information, time and location of the drop-off.  By requiring the rider smart card 90 to be used with the driver smart phone 20 for recording the drop-off, and by using the current location and time from the driver smart phone, the system receives a confirmation from both parties, the rider 80 and the driver 10, about the drop-off location and time.)
and updating, by the one or more computer processors, a passenger record of the vehicle according to the data of the passengers exiting the vehicle at the first drop-off location and the passenger data retrieved from the first queue. (0100, 0105 -  In one embodiment, rider pickup and drop-off information is recorded by the driver 10 on the driver smart phone 20 using the Driver Mobile App 15.  Riders who are at the stop who have booked their ride on that driver trip can board the vehicle in step 621.  The pickup for riders who board the vehicle 30 is recorded by the driver 10 on the driver smart phone 20 using the Driver Mobile App 15.  The disembarkation of riders at the stop is recorded as their drop-off by the driver 10 on the driver smart phone 20 running the Driver Mobile App 15 in step 613)
and authenticating the passenger data of the first vehicle to the first vehicle and vehicle information of the first vehicle to the passengers of the first vehicle. (0100 - … Riders who are at the stop who have booked their ride on that driver trip can board the driver vehicle 30 in step 621.  The pickup for riders who board the vehicle 30 is recorded using the rider smart card 90 on the driver smart phone 20 running the Driver Mobile App 15….By requiring the rider smart card 90 to be used with the driver smart phone 20 for recording the pickup, and by using the location and time from the driver smart phone, the system receives a confirmation from both parties, the rider 80 and the driver 10, about the pickup location and time.  The current stop is marked as the pickup stop for riders who are picked up.)
Brahme does not explicitly state the following limitations:   Kumar, in analogous art, discloses: 
updating, by the one or more computer processors, a passenger ledger of the vehicle according to the data of the passengers exiting the first vehicle at the first pick-up location and the passenger data retrieved from the first queue. ([0050]- FIG. 3 illustrates a messaging diagram of a transport event management system, according to example embodiments. Referring to FIG. 3, the system 300 includes a vehicle 310 which includes a communication device that communicates with a management server 320 to receive transport vehicle event assignments 312. Once a vehicle and upcoming event are identified, the vehicle profile of the vehicle/owner, the occupants which are candidates to participate in the event, etc., are retrieved and identified 314. (queue)
…The initial responsibility value can be created which can then be adjusted into fractional responsibilities 324 for each occupant depending on their distance traveled, sub-events selected/not selected, etc. Certain fractional responsibility values can then be assigned to each occupant 326 and any updates to those values can be recalculated. Once a final value is identified, a final set of responsibility values are distributed to each occupant profile managed by the server 320. An updated blockchain transaction may be created and committed to a blockchain 330 for record keeping purposes.   
[0031] A ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain…. 
0039(bottom) - The shared ledger logs the transferred data in the form of transactions 162 for subsequent audits and other interested parties seeking to identify the transaction validity and confirm the existence of a particular vehicle events.
0061, Figure 5- The transaction module 520 may record information, such as parties, credits, service descriptions, date, time, location, results, notifications, unexpected events, etc. Those transactions in the transaction module 520 may be replicated into a blockchain 530 which is managed by a remote server and/or remote blockchain peers, among which the vehicle itself may represent a blockchain member and/or blockchain peer.    
Figure 1B (162)-Blockchain Transaction Data;  Figure 1C (182 184 186);   
Examiner notes the ledger would include every blockchain transaction- a first transaction from data of passengers exiting the vehicle and a second transaction for data retrieved from the first queue)    It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brahme’s record to include Kumar’s ledger, increasing record-keeping, assisting “subsequent audits and other interested parties seeking to identify the transaction validity and confirm the existence of a particular vehicle events” (0039(bottom)), ensuring costs and other responsibilities are delegated to the proper user/occupant” (0003, 0041, 0050) 
Brahme does not explicitly state: defining a geographic area as overlapping sub-geographic areas 
O’Mahony, relating to travel coordination, discloses this limitation [0029] The zone data store 155 stores information about a geographic region.  The geographic region can be a city, neighborhood, county, or any other area in which a provider may travel.  The region is partitioned into zones that represent the portions of the geographic region used by the travel coordination system 130 for collecting data about the region, and each zone may be the smallest portion of the region about which information is gathered.  In one embodiment, each zone is a hexagonal section of the region or in other embodiments may be any other tessellating shape or repeating-size-and-shape portion of the map.  In further embodiments, each zone may overlap with one another.  For example, the zones may represent geometric shapes that overlap with one another, such as circular boundaries with a given radius and with centers separated by less than the diameter of each circle.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brahme’s adjacent sub-geographic areas, to include O’Mahony’s overlapping sub-geographic areas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Brahme does not explicitly state a second vehicle would be used for the second trip pertaining to the 9th, 10th, and 11th limitations:  sending… in response to… and updating limitations) (ie. a ride home from work) Lecouturier discloses this limitation (0004- Numerous systems have attempted to improve the procedure for a rider to select a most desirable vehicle at a most favorable travel time, but never offered guaranteed transportation both ways, on time and on demand.  To achieve time flexibility for a return trip, a rider had to find a second driver…)
 [0139] Several measures insure enough seat capacity to guarantee that every passenger has a seat in a vehicle to return home.  Excess capacity in available seats for the return trips back home is created by: (i) having as many drivers as possible come from as far as possible (ii) having vacant seats in morning trips, (iii) limiting the guaranteed return provision to specific commute hours (iv) having drivers detour extra-distances to pick-up passengers that may otherwise be stranded.  It is expected that the majority of commuters work in limited areas of big cities and that detours to find passengers in work area will shorter than detours to bring them home)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Lecouturier’s second vehicle (driver) to Brahme’s in view of O’Mahony’s vehicle receiving the first drop-off location and second-drop off location and arriving at the first drop-off location, increasing flexibility for a commuter for a return trip (0004).   

Regarding Claim 2, Brahme in view of Kumar in view of O’Mahony in view of Lecouturier discloses:  The computer implemented method of claim 1, wherein sending information associated with a first pick-up location to the first vehicle comprises:  determining, by the one or more computer systems, the first vehicle to minimize total passenger wait time. (Under BRI-this doesn’t specify how the wait time is minimized;  In view of 0016- booking an “in progress” vehicle (such as the first vehicle) is solving the problem of waiting for “an unknown period of time” (as helping to minimize the passenger’s wait time);        
0016 - The system generally does not provide a mechanism for riders to determine whether driver trips that are compatible to their trip needs are in progress.  Therefore, a rider may not have enough information to decide on whether to go to a rideshare stop and wait for a ride or whether to utilize a different mode such as taxi or transit.  A rider may go to a rideshare stop, but may end up waiting for an unknown period of time for a matching driver to come along.)  
0102(middle) - For example, the rideshare system could return all driver trips that are in progress that have a stop that is within half a mile of the origin of the rider 80 and a subsequent stop that is within half a mile of the destination of the rider 80….. The rider 80 can choose whether to book the ride on the matched driver trip…)

Regarding Claim 3, Brahme in view of Kumar in view of O’Mahony in view of Lecouturier discloses: The computer implemented method according to claim 1.  Brahme does not explicitly state:  further comprising calculating, by the one or more computer systems, queue length according to future arrivals. O’Mahony discloses calculating a queue length for a time of arrival at a location (0051(middle), Claim 1-  In some embodiments, the estimated wait time is determined with respect to an arrival time at which the provider would arrive at the zone by traveling along the candidate route…)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brahme in view of O’Mahony in view of Lecouturier’s queue to include Dannat’s queue length according to future arrivals, helping customize the queue length for a time of a future arrival (0051(middle))

Regarding Claim 4, Brahme in view of Kumar in view of O’Mahony in view of Lecouturier discloses:   The computer implemented method according to claim 1, further comprising recording the passenger data. (0102(middle), 0046 - both rider and driver can see the passenger’s data;    0102(middle) - The rider 80 can choose whether to book the ride on the matched driver trip and thus reserve the seat on a first come, first serve basis;    0046 - Drivers have information about the rider giving drivers control and the ability to accept ride requests or decline ride requests they receive from the rider)   Brahme does not explicitly state:  Kumar discloses:  further comprising using, by the one or more computer systems, a distributed ledger to record the passenger data.    (0061, Figure 5- The transaction module 520 may record information, such as parties, credits, service descriptions, date, time, location, results, notifications, unexpected events, etc. Those transactions in the transaction module 520 may be replicated into a blockchain 530 which is managed by a remote server and/or remote blockchain peers, among which the vehicle itself may represent a blockchain member and/or blockchain peer.  )
[0031] A ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain. State transitions may result from smart contract executable code invocations (i.e., entries) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify utilize Kumar’s distributed ledger for Brahme’s recording, increasing security and record-keeping… ensuring costs and other responsibilities are delegated to the proper user/occupant (0003, 0041, 0050)

Regarding Claim 6, Brahme in view of Kumar in view of O’Mahony in view of Lecouturier discloses:  The computer implemented method according to claim 1, further comprising retrieving, by the one or more computer systems, passenger data from the first queue according to a ranking of passengers in the queue.  (0102(middle), 0017, 0100 – riders that booked on a first-come first-serve basis (and compared to riders who did not book) (as ranked)) 

Regarding Claim 7, Brahme in view of Kumar in view of O’Mahony in view of Lecouturier discloses:    The computer implemented method according to claim 1, further comprising signaling, by the one or more computer systems, matching ridesharing vehicles to new passengers using at least one of audible and visual markers. (Figure 7 (705) – displaying driver trips about to start or in progress…; 0102(middle) - For example, the rideshare system could return all driver trips that are in progress that have a stop that is within half a mile of the origin of the rider 80 and a subsequent stop that is within half a mile of the destination of the rider 80)  

Claims 8-11, 13-18 and 20 are rejected for the same reasons as the claims above. 

Regarding Claim 21, Brahme in view of Kumar in view of O’Mahony in view of Lecouturier discloses:   The computer implemented method of claim 1.   Brahme does not explicitly state:  Kumar discloses: wherein the passenger ledger of the first vehicle and the second vehicle is a common ledger comprising blockchain technology to provide secure authentication and record keeping.  (0041(bottom) - A blockchain node may initiate a blockchain action (such as an authentication) and seek to write to a blockchain immutable ledger stored in the blockchain, a copy of which may also be stored on the underpinning physical infrastructure
[0031] A ledger is a sequenced, tamper-resistant record of all state transitions of a blockchain. State transitions may result from smart contract executable code invocations (i.e., entries) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.) 
0050(bottom)- An updated blockchain transaction may be created and committed to a blockchain 330 for record keeping purposes..)   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brahme’s record to include Kumar’s common ledger, increasing security and record-keeping, assisting “subsequent audits and other interested parties seeking to identify the transaction validity and confirm the existence of a particular vehicle events” (0039(bottom)), ensuring costs and other responsibilities are delegated to the proper user/occupant” (0003, 0041, 0050)

Regarding Claim 22, Brahme in view of Kumar in view of O’Mahony in view of Lecouturier discloses:   The computer implemented method of claim 21, Brahme does not explicitly state:  Kumar discloses:  further comprising recording boarding and departure information of the passenger of the first vehicle or the second vehicle by updating ledger entries of the common ledger.  (Figure 1B- 162-Transport Event Data (See Below-would include pickup and drop-off locations) 
0027- For example, a vehicle may offer an event, such as a trip, taxi service, transportation, etc., and the occupant(s) may select, via a personal device, such as a smartphone or similar computing device, to participate in the vehicle event alone or with other occupants. In operation, the event may include a foundational transportation service to the occupants, such as point ‘A’ pickup locations and point ‘B’ drop-off locations….
0039(bottom) - The shared ledger logs the transferred data in the form of transactions 162 for subsequent audits and other interested parties seeking to identify the transaction validity and confirm the existence of a particular vehicle events.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brahme’s record to include Kumar’s updating boarding and department information in a ledger, increasing record-keeping and security, assisting “subsequent audits and other interested parties seeking to identify the transaction validity and confirm the existence of a particular vehicle events” (0039(bottom)), ensuring costs and other responsibilities are delegated to the proper user/occupant” (0003, 0041, 0050)

Regarding Claim 23, Brahme in view of Kumar in view of O’Mahony in view of Lecouturier discloses:  The computer implemented method of claim 22. Brahme does not explicitly state:  Kumar discloses:  wherein the common ledger comprises vehicle and passenger combinations, queueing, routing, records of boarding and departing, and billing information. 
    PNG
    media_image2.png
    474
    597
    media_image2.png
    Greyscale

(Figure 1B- 162- “Blockchain Transaction Data” – Parties…Registered Recipients (Passengers), Transport Event Data including vehicle, pickup and drop-off locations (routing, records of boarding and departing), Sub-Events…Priorities (queueing), Responsibility and Fractional Calculations (billing information; financial “records” of boarding and departing)
0027- For example, a vehicle may offer an event, such as a trip, taxi service, transportation, etc., and the occupant(s) may select, via a personal device, such as a smartphone or similar computing device, to participate in the vehicle event alone or with other occupants. In operation, the event may include a foundational transportation service to the occupants, such as point ‘A’ pickup locations and point ‘B’ drop-off locations….
0050- The initial responsibility value can be created which can then be adjusted into fractional responsibilities 324 for each occupant depending on their distance traveled, sub-events selected/not selected, etc. Certain fractional responsibility values can then be assigned to each occupant 326 and any updates to those values can be recalculated.
0039(bottom) - The shared ledger logs the transferred data in the form of transactions 162 for subsequent audits and other interested parties seeking to identify the transaction validity and confirm the existence of a particular vehicle events.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Brahme in view of Kumar in view of O’Mahony in view of Lecouturier’s record to include Kumar’s ledger data, increasing record-keeping and security, assisting “subsequent audits and other interested parties seeking to identify the transaction validity and confirm the existence of a particular vehicle events” (0039(bottom)), ensuring costs and other responsibilities are delegated to the proper user/occupant” (0003, 0041, 0050)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 “How Drife and blockchain are disrupting the ride-sharing industry,” August 5, 2021, Press Release, “Coin Telegraph: The Future of Money” https://cointelegraph.com/press-releases/how-drife-and-blockchain-are-disrupting-the-ride-sharing-industry, discussing blockchain technology in the ride-sharing industry:
Blockchain technology looking to fix ride-sharing services
…Drife is a decentralized ride-sharing and peer-to-peer ride-sharing platform that was started with the intent of empowering the drivers and riders within its ecosystem. The app is built on the Aeternity blockchain and its business model is built on taking zero commission from its drivers. Drife will instead charge drivers an annual fee on its platform to access the app …
…The Drife app has a feature that allows for the calculation of a base fare according to market conditions. This feature also affords the driver and rider the opportunity to negotiate on the fare price, and allows for fairness in pricing. Also, because this is a decentralized application on the blockchain with the elimination of intermediaries, Drife removes the issues of fares being unjustifiably increased while a ride is in progress.
…Drife plans to remove the need for a central authority such as what the traditional ride-sharing apps have. The company also uses blockchain for identification and governance. Drife drivers using the app can stake Drife’s native DRF token and the drivers who stake more tokens on the platform have higher chances of getting selected for rides. Riders also get “additional benefits” when they stake the DRF token as well.
…At the start, the company planned to put both payments and ride allocations on one blockchain platform, but according to Sheikh, she said, “You cannot eliminate the whole concept of middleman funders in the ride-sharing space at one go, you have to go step by step.” She added, “So as a company, we will be an escrow for both drivers and riders initially. With time, the idea is that the drivers will have all the awareness that they need to run their whole business on their own and won’t need anybody else to control things.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623